
	
		III
		111th CONGRESS
		2d Session
		S. RES. 498
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Ms. Collins (for herself
			 and Mr. Dodd) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			April 27, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating April 2010 as National
		  Child Abuse Prevention Month.
	
	
		Whereas, in 2008, approximately 772,000 children were
			 determined to be victims of abuse or neglect;
		Whereas, in 2008, an estimated 1,740 children died as a
			 result of abuse or neglect;
		Whereas, in 2008, an estimated 80 percent of the children
			 who died due to abuse or neglect were under the age of 4;
		Whereas, in 2008, of the children under the age of 4 who
			 died due to abuse or neglect, the majority were under the age of 1;
		Whereas abused or neglected children have a higher risk in
			 adulthood for developing health problems, including alcoholism, depression,
			 drug abuse, eating disorders, obesity, suicide, and certain chronic
			 diseases;
		Whereas a National Institute of Justice study indicated
			 that abused or neglected children—
			(1)are 11 times more
			 likely to be arrested for criminal behavior as juveniles; and
			(2)are 2.7 times
			 more likely to be arrested for violent and criminal behavior as adults;
			Whereas an estimated 1/3 of abused or
			 neglected children grow up to abuse or neglect their own children;
		Whereas providing community-based services to families
			 impacted by child abuse or neglect may be far less costly than—
			(1)the emotional and
			 physical damage inflicted on children who have been abused or neglected;
			(2)providing to
			 abused or neglected children services, including child protective, law
			 enforcement, court, foster care, or health care services; or
			(3)providing
			 treatment to adults recovering from child abuse; and
			Whereas child abuse or neglect has long-term economic and
			 societal costs: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2010 as National Child Abuse Prevention Month;
			(2)recognizes and
			 applauds the national and community organizations that work to promote
			 awareness about child abuse or neglect, including by identifying risk factors
			 and developing prevention strategies;
			(3)supports the
			 proclamation issued by President Obama declaring April 2010 as National
			 Child Abuse Prevention Month; and
			(4)should—
				(A)increase public
			 awareness of prevention programs relating to child abuse or neglect; and
				(B)continue to work
			 with the States to reduce the incidence of child abuse or neglect in the United
			 States.
				
